Citation Nr: 0211989	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  97-29 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active service from September 1941 to October 
1945 and from July 1948 to July 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  This case was previously before the 
Board in October 2000.  At that time, the Board remanded this 
claim to the RO for additional development.  The case has 
been returned to the Board and is ready for further review.


FINDING OF FACT

A chronic headaches disorder was not present during the 
veteran's military service and is not otherwise shown to be 
related to the veteran's military service or to any incident 
during service.


CONCLUSION OF LAW

A headaches disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The 
Board finds that the RO decisions and correspondence provided 
to the veteran in this case have notified the veteran of all 
regulations pertinent to service connection claims, informed 
him of the reasons for which it had denied his claim, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  Further, the Board notes 
that the claims file contains relevant service and medical 
records, including a VA examination that addressed the 
veteran's contentions in this case.  As such, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service incurrence for certain chronic diseases, such as 
organic disease of the nervous system, will be presumed if it 
becomes manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.303, 3.307, 3.309.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The veteran contends that he suffers from headaches as a 
result of a January 1951 injury (when he fell from a boat and 
struck his head on the side of the ship) during service.

Service medical records from the veteran's first period of 
service indicate that the veteran suffered from headaches 
associated with malaria.  A January 1951 record does show 
that the veteran complained of headaches as a result of his 
January 1951 fall.  The veteran's June 1952 service 
separation examination revealed no headaches abnormality.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's service connection claim.  
The Board finds that the preponderance of the evidence is 
against a finding that the veteran's headaches are related to 
his military service.  While it is clear that the veteran 
suffers from a history of chronic headaches, no physician or 
competent medical health professional has linked the 
veteran's headaches to his military service.  Further, the 
Board also notes that as the evidence of record reveals that 
headaches were not shown until years following service 
(available private records reflect a headaches disability 
beginning in May 1977), a claim of entitlement to service 
connection for headaches under the presumptive provisions of 
38 U.S.C.A. §§ 1101, 1112 and 1137 is not for application in 
this case.  While the Board does not doubt the sincerity of 
the veteran's belief regarding a link between his headaches 
and his January 1951 fall during service, the veteran is not 
competent to offer evidence which requires medical knowledge, 
such as a determination of etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Not only has no physician linked the veteran's headaches to 
his military service, but the February 2002 VA physician 
specifically indicated that the veteran's headaches were not 
related to his military service.  Additionally, a May 1977 
private physician appears to have associated the veteran's 
headaches disorder with a work-related fall in October 1975.

In short, the comprehensive opinion of a trained medical 
professional based on examination of the veteran and a review 
of the record has considerable probative value and outweighs 
the veteran's unsupported assertions that his current 
headaches are related to service.

As the preponderance of the evidence is against the veteran's 
service connection claim, there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran.  Accordingly, the benefit-of-the-doubt 
rule is not applicable, and the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for headaches is denied.




		
	John E. Ormond	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

